DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/07/2021 has been entered. Claims 1 and 5 have been amended. Therefore, claims 1-22 are now pending in the application.

This allowable office is issued base on Terminal Disclaimer approved on 06/07/2021.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Roether et al. (US – 2004/ 0084090 A1) discloses Pilot Control Valve having a Pressure Compensation comprising:
a control valve (Fig: 1) for applying a spring-loaded brake pressure to spring-loaded parts of a rear-axle wheel brake (pilot control valve is an electropneumatic control valve for a pneumatic braking system of a vehicle, Claim 10), the control valve comprising a first control input (via connection 15, Fig: 1), a first control chamber (5, Fig: 1), a second control chamber (19, Fig: 1).

wherein the control valve is configured to be pneumatically actuated via the second control input with a parking-brake control pressure, wherein the parking-brake control pressure is configured to act in such a manner on control arrangement arranged in a valve housing of the control valve that a spring-loaded brake pressure arises at a working output of the control valve as a function of the parking-brake control pressure for implementing a parking-brake braking demand with the spring-loaded parts of the rear-axle wheel brakes,
wherein the control valve is further configured to receive, via the first control input, a service-brake control pressure which depends on a service-brake braking demand, wherein the first control input is connectable to the first control chamber, wherein the first control chamber is adjustable and operatively connected, via a first control piston, to the control arrangement in the control valve and, during an adjustment of the first control chamber as a result of pressurization with the service-brake control pressure, the spring-loaded brake pressure at the working output is configured to be set as a function of the service-brake control pressure and of the parking-brake control pressure, wherein the first control piston is furthermore operatively connected to the third control chamber,
wherein a first compressive force acts on the first control piston in a first direction when the first control chamber is pressurized with the service-brake control pressure, and a second compressive force in a second direction opposite to the first direction acts 
wherein the control valve further comprises a swichable switchable bypass valve and the first control chamber is selectively connectable to the third control chamber depending on a switching position of the switchable bypass valve for selectively charging the first and third control chambers with the same service-brake control pressure.
Prior art fails to disclose or suggest these limitations recited in independent claim 1. Therefore, independent claim 1 is allowable. Claims 2-22 are also allowable by virtue of their dependencies from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657